

116 SRES 671 IS: Recognizing, commemorating, and celebrating the 55th anniversary of the enactment of the Voting Rights Act of 1965, and reaffirming the Senate’s commitment to ensuring the continued vitality of the Act and the protection of the voting rights of all citizens of the United States.
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 671IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Markey (for himself, Mr. Bennet, Ms. Hirono, Mr. Wyden, Mr. Carper, Mr. Jones, Ms. Baldwin, Ms. Cortez Masto, Mr. Blumenthal, Ms. Stabenow, Mr. Menendez, Ms. Rosen, Mrs. Feinstein, Mr. Kaine, Mr. Casey, Mr. Van Hollen, Ms. Smith, Mr. Warner, Mr. Merkley, Mr. Durbin, Ms. Klobuchar, Ms. Harris, Mr. Booker, Mrs. Shaheen, and Mr. Brown) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing, commemorating, and celebrating the 55th anniversary of the enactment of the Voting Rights Act of 1965, and reaffirming the Senate’s commitment to ensuring the continued vitality of the Act and the protection of the voting rights of all citizens of the United States.Whereas the passage of the Voting Rights Act of 1965 marked a historic point in the ongoing struggle to achieve political equality, end racial discrimination, and enforce the voting rights guarantees enshrined in the 14th and 15th Amendments to the Constitution of the United States;Whereas March 7, 1965, would become known as Bloody Sunday, after nonviolent civil rights activists—including the late Representative John Lewis—marching across the Edmund Pettus Bridge in Selma, Alabama, to the State capital in Montgomery in support of voting rights were attacked and savagely beaten by State troopers and local lawmen;Whereas, on March 15, 1965, President Lyndon B. Johnson addressed a joint session of Congress concerning the violence in Selma and the denial of voting rights, saying, At times, history and fate meet at a single time in a single place to shape a turning point in man’s unending search for freedom. So it was at Lexington and Concord. So it was a century ago at Appomattox. So it was last week in Selma, Alabama. … There is no cause for pride in what has happened in Selma. There is no cause for self-satisfaction in the long denial of equal rights of millions of Americans. But there is cause for hope and for faith in our democracy in what is happening here tonight. … Experience has clearly shown that the existing process of law cannot overcome systematic and ingenious discrimination. No law that we now have on the books—and I have helped to put 3 of them there—can ensure the right to vote when local officials are determined to deny it. … Wednesday, I will send to Congress a law designed to eliminate illegal barriers to the right to vote. … This bill will strike down restrictions to voting in all elections—Federal, State, and local—which have been used to deny [Blacks] the right to vote.;Whereas a bipartisan Congress approved the Voting Rights Act of 1965, and on August 6, 1965, President Lyndon B. Johnson signed this landmark legislation into law;Whereas the Voting Rights Act of 1965 effectuates the permanent guarantee of the 15th Amendment that the right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of race, color, or previous condition of servitude;Whereas, according to the Congressional Research Service, the Voting Rights Act had an immediate and dramatic impact, and within 4 years of its passage, nearly 1,000,000 Black voters were registered, including over 50 percent of the Black voting age population in every southern State;Whereas, after the 1966 elections, the number of Black elected officials in the South more than doubled, from 72 to 159;Whereas the Voting Rights Act of 1965 stands as a landmark legislative achievement and pays tribute to the heroism of all those who fought to fulfill the promises guaranteed to them by the 14th and 15th Amendments, especially those whose blood was spilled and whose lives were lost;Whereas the Voting Rights Act of 1965 has been extended and amended 5 times;Whereas, despite progress from 55 years of enforcement of the Voting Rights Act of 1965, voting rights are still under attack in the United States;Whereas, in its decision in Shelby County v. Holder, 570 U.S. 529 (2013), the Supreme Court of the United States struck down section 4 of the Voting Rights Act of 1965, which required covered States and jurisdictions with a history of discriminatory voting practices to submit voting changes for preclearance before they could take effect;Whereas, since the decision in Shelby County, many States have passed discriminatory voting laws that have made it more difficult for people of color and low-income individuals to vote;Whereas it is vital to democracy in the United States that the provisions of the Voting Rights Act of 1965 are fully effective to prevent discrimination and dilution of the equal rights of minority voters; andWhereas the Voting Rights Act of 1965 has been widely hailed as the single most important civil rights law passed in the history of the United States: Now, therefore, be itThat the Senate—(1)recognizes, commemorates, and celebrates the 55th anniversary of the enactment of the Voting Rights Act of 1965;(2)reaffirms its commitment to advancing the legacy of the Voting Rights Act of 1965 to ensure the continued effectiveness of the Act in protecting the voting rights of all citizens of the United States;(3)commits itself to fully restoring section 4 of the Voting Rights Act of 1965 and modernizing and strengthening the Voting Rights Act of 1965 through further legislative efforts; and(4)encourages the people of the United States to celebrate the 55th anniversary of the Voting Rights Act of 1965. 